     Case 3:21-cv-00064-WQH-JLB Document 4 Filed 04/07/21 PageID.72 Page 1 of 11



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   STRIKE 3 HOLDINGS, LLC,                               Case No.: 21-cv-00064-WQH-JLB
12                                        Plaintiff,
                                                           ORDER ON PLAINTIFF’S EX
13   v.                                                    PARTE MOTION FOR LEAVE TO
                                                           SERVE A THIRD-PARTY
14   JOHN DOE, Subscriber Assigned IP
                                                           SUBPOENA PRIOR TO A RULE
     Address 99.120.102.237,
15                                                         26(f) CONFERENCE
                                     Defendant.
16
                                                           [ECF No. 3]
17
18         Before the Court is an Ex Parte Motion for Leave to Serve a Third-Party Subpoena
19   Prior to a Rule 26(f) Conference filed by Plaintiff Strike 3 Holdings, LLC (“Plaintiff”).
20   (ECF No. 3.) No opposition has been filed, as no defendant has been named or served in
21   this case. For the reasons set forth below, Plaintiff’s ex parte motion is GRANTED.
22                                   I.       BACKGROUND
23         This is one of the numerous cases filed by Plaintiff alleging copyright infringement
24   claims against a John Doe defendant using the BitTorrent file-sharing system. 1 Plaintiff
25
26
27   1
           From January 2020 to date, Strike 3 Holdings, LLC has filed forty-six cases,
28   including this one, in this District.

                                                       1
                                                                               21-cv-00064-WQH-JLB
     Case 3:21-cv-00064-WQH-JLB Document 4 Filed 04/07/21 PageID.73 Page 2 of 11



1    alleges that it is the copyright owner of motion pictures distributed through adult content
2    websites Blacked, Tushy, Vixen, and Blacked Raw. (ECF No. 1 ¶¶ 2–4.) Plaintiff alleges
3    that between March 13, 2019, and December 10, 2020, 2 the person or entity assigned
4    Internet Protocol (“IP”) address 99.120.102.237 illegally downloaded and distributed
5    thirty-nine of Plaintiff’s motion pictures through his, her, or its use of the online BitTorrent
6    file distribution network. (Id. ¶¶ 4–5, 44, 49–53; ECF No. 1-2.) Plaintiff commenced this
7    action against Defendant “John Doe, subscriber assigned IP address 99.120.102.237” on
8    January 12, 2021, alleging a single cause of action of direct copyright infringement. (ECF
9    No. 1 ¶¶ 48–53.)
10           Because Defendant used the Internet to commit the alleged infringement, Plaintiff
11   alleges that it knows Defendant only by his, her, or its IP address, which was assigned to
12   Defendant by the Internet Service Provider (“ISP”), AT&T U-verse. (Id. ¶¶ 5, 13.) In the
13   instant motion, Plaintiff asserts that AT&T U-verse is the owner of Defendant’s IP address,
14   and thus, “is the only party with the information necessary to identify Defendant.” (ECF
15   No. 3-1 at 7.) Plaintiff therefore seeks leave to serve a Rule 45 subpoena on AT&T U-
16   verse requesting the name and address associated with IP address 99.120.102.237. (Id. at
17   7–8.) Without Defendant’s identity, Plaintiff cannot serve Defendant and prosecute this
18   case.
19                                   II.    LEGAL STANDARD
20           Discovery is not permitted before the parties have conferred pursuant to Federal Rule
21   of Civil Procedure 26(f) unless authorized by court order. Fed. R. Civ. P. 26(d)(1).
22   “[H]owever, in rare cases, courts have made exceptions, permitting limited discovery to
23   ensue after filing of the complaint to permit the plaintiff to learn the identifying facts
24
25
26   2
           Plaintiff does not specifically allege this infringement period in the Complaint.
     However, attached as an exhibit to the Complaint is a table reflecting that the subscriber
27
     assigned IP address 99.120.102.237 engaged in allegedly infringing activity between
28   March 13, 2019, and December 10, 2020. (ECF No. 1-2.)

                                                    2
                                                                                  21-cv-00064-WQH-JLB
     Case 3:21-cv-00064-WQH-JLB Document 4 Filed 04/07/21 PageID.74 Page 3 of 11



1    necessary to permit service on the defendant.” Columbia Ins. Co. v. Seescandy.com, 185
2    F.R.D. 573, 577 (N.D. Cal. 1999). Requests to conduct discovery prior to a Rule 26(f)
3    conference are granted upon a showing of good cause by the moving party, which may be
4    found “where the need for expedited discovery, in consideration of the administration of
5    justice, outweighs the prejudice to the responding party.” Semitool, Inc. v. Tokyo Electron
6    Am., Inc., 208 F.R.D. 273, 275–76 (N.D. Cal. 2002). “A district court’s decision to grant
7    discovery to determine jurisdictional facts is a matter of discretion.” Columbia Ins. Co.,
8    185 F.R.D. at 578.
9          District courts in the Ninth Circuit apply a three-factor test to determine whether
10   good cause exists to allow for expedited discovery to identify a Doe defendant. Id. at 578–
11   80. “First, the plaintiff should identify the missing party with sufficient specificity such
12   that the Court can determine that [the] defendant is a real person or entity who could be
13   sued in federal court.” Id. at 578. Second, the plaintiff “should identify all previous steps
14   taken to locate the elusive defendant” to ensure that the plaintiff has made a good faith
15   effort to identify and serve process on the defendant. Id. at 579. Third, the plaintiff “should
16   establish to the Court’s satisfaction that [the] plaintiff’s suit against [the] defendant could
17   withstand a motion to dismiss.” Id. “Lastly, the plaintiff should file a request for discovery
18   with the Court, along with a statement of reasons justifying the specific discovery requested
19   as well as identification of a limited number of persons or entities on whom discovery
20   process might be served and for which there is a reasonable likelihood that the discovery
21   process will lead to identifying information about [the] defendant that would make service
22   of process possible.” Id. at 580.
23                                       III.   DISCUSSION
24   A.    Identification of Missing Party with Sufficient Specificity
25         For the Court to grant Plaintiff’s motion, Plaintiff must first identify Defendant with
26   enough specificity to enable the Court to determine that Defendant is a real person or entity
27   who is subject to the Court’s jurisdiction. See Columbia Ins. Co., 185 F.R.D. at 578. The
28   Court finds that Plaintiff has met this burden.

                                                    3
                                                                                 21-cv-00064-WQH-JLB
     Case 3:21-cv-00064-WQH-JLB Document 4 Filed 04/07/21 PageID.75 Page 4 of 11



1          Courts in the Ninth Circuit have determined that “a plaintiff identifies Doe
2    defendants with sufficient specificity” in cases like the instant case “by providing the
3    unique IP addresses assigned to an individual defendant on the day of the allegedly
4    infringing conduct, and by using ‘geolocation technology’ to trace the IP addresses to a
5    physical point of origin.” 808 Holdings, LLC v. Collective of December 29, 2011 Sharing
6    Hash E37917C8EEB4585E6421358FF32F29C D63C23C91, No. 12-cv-00186 MMA
7    (RBB), 2012 WL 12884688, at *4 (S.D. Cal. May 8, 2012); see also Pink Lotus Entm’t,
8    LLC v. Does 1–46, No. C-11-02263, 2011 WL 2470986, at *3 (N.D. Cal. June 21, 2011)
9    (finding that the plaintiff met its burden to identify the Doe defendants with sufficient
10   specificity by identifying the Doe defendants’ IP addresses and then using geolocation
11   technology to trace the IP addresses to a point of origin).
12         Here, Plaintiff has sufficiently demonstrated that Defendant is a real person or entity
13   likely subject to the Court’s jurisdiction. Plaintiff attached to its Complaint a table
14   reflecting that the subscriber assigned IP address 99.120.102.237 engaged in allegedly
15   infringing activity between March 13, 2019, and December 10, 2020, in San Diego,
16   California.   (ECF No. 1-2.)      To substantiate these claims, Plaintiff attached four
17   declarations to the instant motion.
18         Plaintiff first attached the Declaration of David Williamson, an independent
19   contractor hired by Plaintiff as an Information Systems and Management Consultant. (ECF
20   No. 3-2 at 1–15 (“Ex. A”).)        Mr. Williamson states that he “oversaw the design,
21   development, and overall creation of the infringement detection system called VXN Scan[,]
22   which [Plaintiff] both owns and uses to identify the IP addresses used by individuals
23   infringing Plaintiff’s movies via the BitTorrent protocol.” (Ex. A ¶ 40.) Mr. Williamson’s
24   declaration explains in detail how VXN Scan operates and its five components. One
25   component of VXN Scan is a proprietary BitTorrent client that emulates the behavior of a
26   standard BitTorrent client by repeatedly downloading data pieces from peers within the
27   BitTorrent network that are distributing Plaintiff’s movies. (Id. ¶¶ 52–55.) Another
28   component of VXN Scan is the PCAP Recorder, which records infringing BitTorrent

                                                   4
                                                                               21-cv-00064-WQH-JLB
     Case 3:21-cv-00064-WQH-JLB Document 4 Filed 04/07/21 PageID.76 Page 5 of 11



1    computer transactions in the form of PCAPs, or packet captures. (Id. ¶¶ 57–70.) The
2    PCAPs contain the IP addresses that connect to the Proprietary Client and send pieces of
3    the computer file containing an infringing copy of one of Plaintiff’s movies to the
4    Proprietary Client through the BitTorrent network. (Id. ¶¶ 57–59.) Not only do PCAPs
5    record the IP addresses used in the network transaction, but they also record the date and
6    time of the transaction, the port number used, and the BitTorrent client used to accomplish
7    each transaction. (Id. ¶ 61.) PCAPs also identify the “Info Hash value that was used to
8    obtain the transacted piece.” (Id. ¶ 62.) This information identifies the data that was shared
9    in the recorded transaction as part of a file containing an infringing copy of one of
10   Plaintiff’s movies. (Id.) This Order touches on only two of the components of VXN Scan,
11   but Mr. Williamson’s eighty-one-paragraph declaration sets forth additional, in-depth
12   details of all five components of the system, providing the Court with a thorough
13   understanding of how the system reliably identifies the IP addresses assigned to individuals
14   infringing Plaintiff’s movies and verifies the infringement. (See id. ¶¶ 63–81.)
15         Second, Plaintiff attached the Declaration of Patrick Paige, a computer forensics
16   expert Plaintiff retained to analyze and retain evidence captured by VXN Scan. (ECF No.
17   3-2 at 16–22 (“Ex. B”).)       Mr. Paige explains that VXN Scan “recorded numerous
18   BitTorrent computer transactions between the system and IP address 99.120.102.237 in the
19   form of PCAPs.” (Ex. B ¶ 13.) Mr. Paige states that, using a program called Wireshark,
20   he viewed and analyzed a PCAP he received from Plaintiff and was able to confirm that on
21   December 10, 2020, “IP address 99.120.102.237 uploaded a piece or pieces of a file
22   corresponding to hash value 0998597ED9A23DB6F54A42C08BDFCF1B1DCC7C55 to
23   VXN Scan.” (Id. ¶¶ 16–19.) The hash value, or Info Hash, is the data used by BitTorrent
24   to identify and locate other pieces of a desired file; in this case, the desired file contained
25   an infringing copy of one of Plaintiff’s movies. (Id. ¶ 22; see also ECF No. 1-2 at 1.)
26   Based on his experience in similar cases, Mr. Paige opines that AT&T U-verse,
27   Defendant’s ISP, “is the only entity that can correlate the IP address [99.120.102.237] to
28   ///

                                                    5
                                                                                 21-cv-00064-WQH-JLB
     Case 3:21-cv-00064-WQH-JLB Document 4 Filed 04/07/21 PageID.77 Page 6 of 11



1    its subscriber and identify Defendant as the person assigned [this] IP address . . . during
2    the time of the alleged infringement.” (Id. ¶ 28.)
3          Third, Plaintiff attached the Declaration of Susan B. Stalzer, an employee of
4    Plaintiff’s who verified that each digital file VXN Scan received through its transactions
5    with IP address 99.120.102.237 was identical, strikingly similar, or substantially similar to
6    one of Plaintiff’s original copyrighted works. (ECF No. 3-2 at 23–26 (“Ex. C”).) To do
7    so, Ms. Stalzer viewed each of the digital media files side-by-side with Plaintiff’s original
8    films. (Ex. C ¶¶ 8–10.)
9          Last, Plaintiff attached the Declaration of Emilie Kennedy, Plaintiff’s in-house
10   General Counsel. (ECF No. 3-2 at 27–30 (“Ex. D”).) Ms. Kennedy explains that after
11   Plaintiff received data from VXN Scan identifying IP address 99.120.102.237 as infringing
12   its movies, “the IP address was automatically inputted into Maxmind’s Geolocation
13   Database” on March 22, 2019. 3 (Ex. D ¶ 4.) “Maxmind [then] determined that the IP
14   address traced to a location in Bonita, California,” which is within San Diego County. (Id.
15   ¶ 5.) Ms. Kennedy states that Plaintiff inputted IP address 99.120.102.237 again into the
16   Maxmind Database “[p]rior to filing its Complaint” and “before filing [her] [D]eclaration”
17   on January 27, 2021, and both times the IP address traced to San Diego, California. (Id. ¶¶
18   6–7.) In its motion, Plaintiff argues that this Court has previously “accepted Maxmind’s
19
20
     3
           Mr. Williamson provides in his declaration that:
21
22         Maxmind is “an industry-leading provider of IP intelligence and online fraud
           detection tools.” “Over 5,000 companies use GeoIP data to locate their
23
           Internet visitors and show them relevant content and ads, perform analytics,
24         enforce digital rights, and efficiently route Internet traffic.” Maxmind is not
           “software” or technology, but . . . a database. Maxmind compiles information
25
           it receives from Internet Service Providers (ISPs) containing the city and state
26         locations of the users of the ISPs and their respective IP addresses. Maxmind
           maintains and updates this list weekly and sells access to it.
27
28   (Ex. A ¶ 77 (footnotes omitted).)

                                                   6
                                                                               21-cv-00064-WQH-JLB
     Case 3:21-cv-00064-WQH-JLB Document 4 Filed 04/07/21 PageID.78 Page 7 of 11



1    findings for purposes of allowing expedited discovery.” (ECF No. 3-1 at 13 (citing
2    Criminal Prods., Inc. v. Doe, No. 16-cv-2589 WQH (JLB), 2016 WL 6822186, at *3 (S.D.
3    Cal. Nov. 18, 2016).)
4             Based on Plaintiff’s IP address tracing efforts, the timing of its efforts, and Plaintiff’s
5    continued tracing of IP address 99.120.102.237 to a location within San Diego, California,
6    the Court concludes that Plaintiff has met its evidentiary burden of identifying Defendant
7    with sufficient specificity and has shown that Defendant’s IP address likely relates to a
8    physical address within the Court’s jurisdiction.
9    B.       Previous Attempts to Locate Defendant
10            Plaintiff must next identify all steps it took to locate Defendant to ensure the Court
11   that it has made a good-faith effort to identify and serve process on Defendant. See
12   Columbia Ins. Co., 185 F.R.D. at 579. The Court finds that Plaintiff has met this burden.
13            In its motion, Plaintiff states that it has diligently attempted to locate Defendant by
14   searching for Defendant’s IP address using online search engines and “various web search
15   tools.” (ECF No. 3-1 at 14.) Plaintiff has also “review[ed] numerous sources of authority,”
16   such as “legislative reports, agency websites, informational technology guides, [and]
17   governing case law” regarding whether it is possible to identify such a defendant by other
18   means and has “discussed the issue at length with computer investigators and cyber security
19   consultants.” (Id.) Plaintiff argues that it cannot determine any other means of obtaining
20   Defendant’s identity other than through subpoenaing the information from Defendant’s
21   ISP, as it has “exhausted all other alternatives for identifying Defendant.” (Id.)
22            Further, as discussed above, Plaintiff retained Mr. Paige, a computer forensics
23   expert, who analyzed the data captured by VXN Scan and was able to determine that IP
24   address 99.120.102.237 was engaged in the allegedly infringing activity on December
25   10, 2020. (See Ex. B ¶¶ 13–25.) Mr. Paige also opined that Defendant’s ISP is the only
26   entity that can correlate IP address 99.120.102.237 to its subscriber and identify Defendant
27   as the person assigned this IP address during the time of the alleged infringement. (Id.
28   ¶ 28.)

                                                       7
                                                                                     21-cv-00064-WQH-JLB
     Case 3:21-cv-00064-WQH-JLB Document 4 Filed 04/07/21 PageID.79 Page 8 of 11



1          Based on the foregoing, the Court is satisfied that Plaintiff has attempted in good
2    faith to locate Defendant and that Plaintiff cannot, on its own, identify Defendant with any
3    greater specificity than as the subscriber assigned by AT&T U-verse to IP address
4    99.120.102.237. Accordingly, the Court finds that Plaintiff has made a good-faith effort
5    to identify and locate Defendant before filing the instant motion.
6    C.    Whether Plaintiff’s Complaint Could Withstand a Motion to Dismiss
7          Lastly, Plaintiff must establish that its Complaint could survive a motion to dismiss.
8    Columbia Ins. Co., 185 F.R.D. at 579. The Court finds that Plaintiff has met this burden.
9          Plaintiff’s Complaint alleges a single cause of action against Defendant: direct
10   copyright infringement. (ECF No. 1 ¶¶ 48–53.) To survive a motion to dismiss for failure
11   to state a claim upon which relief can be granted, “a complaint must contain sufficient
12   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
13   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
14   544, 570 (2007)). To state a claim of direct copyright infringement, a plaintiff “must show:
15   (1) ownership of a valid copyright; and (2) that the defendant violated the copyright
16   owner’s exclusive rights under the Copyright Act.” Ellison v. Robertson, 357 F.3d 1072,
17   1076 (9th Cir. 2004) (citing 17 U.S.C. § 501(a) (2003)). “In addition, direct infringement
18   requires the plaintiff to show causation (also referred to as ‘volitional conduct’) by the
19   defendant.” Perfect 10, Inc. v. Giganews, Inc., 847 F.3d 657, 666 (9th Cir. 2017).
20         In the Complaint, Plaintiff alleges to be the owner of the copyrighted movies or
21   “works” at issue and asserts that each work was registered with the United States Copyright
22   Office. (ECF No. 1 ¶¶ 2, 46.) Exhibit A to the Complaint shows the hash values of the
23   purportedly infringed workss and the copyright registration number for each of the works
24   that correspond with those hash values. (ECF No. 1-2.) Plaintiff further alleges that
25   Defendant is the user behind IP address 99.120.102.237 who used the BitTorrent file
26   network to “illegally download and distribute Plaintiff’s copyrighted motion pictures” and
27   that the infringement was “continuous and ongoing.” (ECF No. 1 ¶¶ 13, 29, 45.) Lastly,
28   Plaintiff alleges that “[a]t no point in time did [it] authorize, permit or consent to

                                                   8
                                                                                21-cv-00064-WQH-JLB
     Case 3:21-cv-00064-WQH-JLB Document 4 Filed 04/07/21 PageID.80 Page 9 of 11



1    Defendant’s copying, distribution, performance and/or display of its Works, expressly or
2    otherwise.” (Id. ¶ 51.)
3             The Court finds that Plaintiff has alleged a prima facie case of direct copyright
4    infringement and therefore, its Complaint would likely withstand a motion to dismiss by
5    Defendant.
6    D.       Specific Discovery Request
7             Finally, before the Court grants Plaintiff’s Motion, Plaintiff “should file a request
8    for discovery with the Court.” Columbia Ins. Co., 185 F.R.D. at 580. Plaintiff has not
9    provided the Court with a proposed subpoena, but the Court has sufficient information to
10   determine that “there is a reasonable likelihood that [a subpoena] will lead to identifying
11   information about [D]efendant that would make service of process possible.” Id. Plaintiff
12   states that it plans to issue a subpoena upon AT&T U-verse, Defendant’s ISP, requesting
13   “only the true name and address” of Defendant, the subscriber of IP address
14   99.120.102.237. (ECF No. 3-1 at 8.) Further, Plaintiff provides that AT&T U-verse is the
15   only entity that can identify Defendant by his, her, or its IP address. (Ex. B ¶ 28.)
16   Accordingly, the Court finds that Plaintiff need not file the proposed subpoena with the
17   Court.
18                                       IV.    CONCLUSION
19            For the reasons set forth above, the Court finds good cause to grant Plaintiff leave to
20   serve a Rule 45 subpoena upon AT&T U-verse in advance of the Rule 26(f) conference.
21   However, despite Plaintiff’s representations of good faith (ECF No. 3-1 at 9–10), the Court
22   shares the concern noted by other courts in this District of “‘unscrupulous tactics [being]
23   used by certain plaintiffs, especially in the adult film industry, to shake down the owners
24   of IP addresses’ to exact quick and quiet settlements from possibly innocent defendants
25   who pay out only to avoid potential embarrassment.” Malibu Media, LLC v. John Doe,
26   No. 16-cv-00786-JLS-NLS, 2016 WL 9488778, at *4 (S.D. Cal. May 6, 2016) (quoting
27   Malibu Media, LLC v. Does 1–5, No. 12 Civ. 2950(JPO), 2012 WL 2001968, at *1
28   (S.D.N.Y. June 1, 2012)). The Court therefore finds that a limited protective order is

                                                     9
                                                                                  21-cv-00064-WQH-JLB
     Case 3:21-cv-00064-WQH-JLB Document 4 Filed 04/07/21 PageID.81 Page 10 of 11



1    necessary to protect Defendant’s privacy. Further, Plaintiff has invited the Court to issue
2    a protective order establishing procedural safeguards, “should the Court find such
3    procedures to be appropriate.” (ECF No. 3-1 at 18.) Accordingly, the Court GRANTS
4    Plaintiff’s ex parte motion (ECF No. 3) and ORDERS as follows:
5          1.     Plaintiff may serve on AT&T U-verse a subpoena, pursuant to and compliant
6    with the procedures of Federal Rule of Civil Procedure 45, seeking only the name and
7    address of the subscriber assigned IP address 99.120.102.237 for the relevant time period
8    of the alleged infringement. Plaintiff shall not seek from AT&T U-verse any other
9    personally identifiable information about the subscriber.
10         2.     Plaintiff’s subpoena to AT&T U-verse must provide a minimum of forty-
11   five (45) calendar days’ notice before any production responsive to the subpoena shall be
12   made to Plaintiff.
13         3.     At the time Plaintiff serves its subpoena on AT&T U-verse, Plaintiff shall also
14   serve on AT&T U-verse a copy of this Order.
15         4.     Within fourteen (14) calendar days after service of the subpoena, AT&T U-
16   verse shall notify the subscriber assigned IP address 99.120.102.237 that his, her, or its
17   identity has been subpoenaed by Plaintiff and shall provide the subscriber a copy of this
18   Order with the required notice.
19         5.     The subscriber whose identity has been subpoenaed shall have thirty (30)
20   calendar days from the date of such notice to challenge AT&T U-verse’s disclosure of
21   his, her, or its name and address by filing an appropriate pleading with this Court contesting
22   the subpoena.
23         6.     If AT&T U-verse seeks to modify or quash the subpoena, it shall do so as
24   provided by Federal Rule of Civil Procedure 45(d)(3).
25         7.     In the event a motion to quash, modify, or otherwise challenge the subpoena
26   is brought properly before the Court, AT&T U-verse shall preserve the information sought
27   by the subpoena pending the resolution of any such motion.
28   ///

                                                   10
                                                                                21-cv-00064-WQH-JLB
     Case 3:21-cv-00064-WQH-JLB Document 4 Filed 04/07/21 PageID.82 Page 11 of 11



1          8.     Plaintiff may only use the information disclosed in response to a Rule 45
2    subpoena served on AT&T U-verse for the purpose of protecting and enforcing Plaintiff’s
3    rights as set forth in the Complaint (ECF No. 1). If Defendant wishes to proceed
4    anonymously, Plaintiff may not release any identifying information without a court order
5    allowing the release of the information.
6          IT IS SO ORDERED.
7    Dated: April 7, 2021
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                11
                                                                           21-cv-00064-WQH-JLB
